DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4-6, 10-12, and 16-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claims 4-6, the term “the fluidized-bed vessel in line 5 in each claim lacks antecedent basis.
With respect to claims 10-12 and 16-18, they are rejected for failing to cure the deficiency of the claim from which they depend.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 7, 10, 13, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Moriya (JP 08-283617, machine translation).
With respect to claims 1, 7, and 13, Moriya discloses a powder coating material suitable for thin film coating (paragraph 0001) comprising polymer powder particles having an average particle size of 5-20 μm and having on the surface hydrophobic silica fine powder (paragraph 0008). Moriya discloses that the average particle diameter is based on volume (paragraph 0011).  In Example 2, polymer powder particles have volume average particle diameter of 13 μm and includes fine hydrophobic silica fine powder on the surface (paragraphs 0018-0019).
Moriya fails to disclose the aerated flowability energy of the powder coating, however, the exemplified powder coating material anticipates the ingredients of the claimed powder coating material.  It is therefore inherent that the powder coating of Moriya exhibit claimed aerated flowability energy since such a property is evidently dependent upon the nature of the composition used.  Case law holds that a material and its properties are inseparable.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Evidence to support the examiner’s position is found in applicant’s own specification which teaches on page 9, third full paragraph that aerated flowability energy is dependent on the particle diameter of the powder particles and the type of the external additive.
Alternatively, it would have been obvious to one of ordinary skill in the art to utilize suitable aerated flowability energy in order to be able to provide for Moriya’s thin films which require appropriate flowability.
With respect to claims 4, 10, and 16, Moriya fails to disclose the floating ratio of the powder coating, however, the exemplified powder coating material anticipates the ingredients of the claimed powder coating material.  It is therefore inherent that the powder coating of Moriya exhibit claimed floating ratio since such a property is evidently dependent upon the nature of the composition used.  Case law holds that a material and its properties are inseparable.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Evidence to support the examiner’s position is found in applicant’s own specification which teaches on page 14, second full paragraph that floating ratio is dependent on the particle diameter of the powder particles and the type of the external additive.
Alternatively, it would have been obvious to one of ordinary skill in the art to utilize suitable floating ratio in order to be able to provide for Moriya’s thin films which require appropriate flowability.

Claim Rejections - 35 USC § 103
Claim(s) 2, 3, 5, 6, 8, 9, 11, 12, 14, 15, 17, are 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriya (JP 08-283617, machine translation).
The discussion with respect to Moriya in paragraph 3 above is incorporated here by reference.
With respect to claims 2, 3, 5, 6, 8, 9, 11, 12, 14, 15, 17, and 18, Moriya fails to explicitly disclose the particle size distribution of the powder coating particles, however, it teaches that the polymer particles are subjected to classifying (paragraph 0010) which allows for more narrow particle size distribution (paragraph 0002).
Given that Moriya discloses narrowing the size distribution and teaches to do so by classification of the polymer particles, it would have been obvious to one of ordinary skill in the art to obtain the volume particle size distribution index like claimed.
With respect to claims 19 and 20, Moriya discloses that the specific surface area of the hydrophobic silica fine powder is 100 m2/g or more (paragraph 0014).  The diameter can be approximated from specific area using formula SSA = 3 / (density × radius) and using silica density of 2.2 g/cc.  The particle is approximated to be up to 27.2 nm based on specific surface area of 100 m2/g.
While Moriya does not disclose the volume average particle diameter, it would have been obvious to one of ordinary skill in the art to utilize a hydrophobic silica having diameter within the claimed range given that Moriya suggests diameter up to 27.2 nm.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1 and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 16/932,855 (published as US 2021/0299699). Although the claims at issue are not identical, they are not patentably distinct from each other because US appl ‘855 claims a fluidized-bed coating method that uses a powder coating material having volume average particle diameter of 5-20 μm and having aerated flowability energy of 5-100 mJ (measured with same parameters as presently claimed).  The powder coating material also has a floating ratio of 5-20%. While US appl ‘855 claims a method of using, the powder coating material it uses is the same as that instantly claimed.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Vickey Nerangis/
Primary Examiner, Art Unit 1763


vn